NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                            2017 VT 84

                                           No. 2015-339

In re Alexis Gabree                                             Supreme Court

                                                                On Appeal from
                                                                Superior Court, Orleans Unit,
                                                                Civil Division

                                                                February Term, 2016


Timothy B. Tomasi, J. (summary judgment); Howard E. Van Benthuysen, J. (final judgment)

Matthew F. Valerio, Defender General, and Emily Tredeau, Prisoners’ Rights Office,
 Montpelier, for Petitioner-Appellant.

Jennifer Barrett, Orleans County State’s Attorney, Newport, and Christopher C. Moll, Essex,
 for Respondent-Appellee.


PRESENT: Reiber, C.J., Dooley, Skoglund, Robinson and Eaton, JJ.


        ¶ 1.    SKOGLUND, J. Petitioner Alexis Gabree appeals the superior court’s decision

to dismiss her petition for post-conviction relief (PCR). She argues that, during the plea colloquy,

she never personally admitted that a factual basis for the charges existed, in violation of Vermont

Rule of Criminal Procedure 11(f). We agree and so reverse and remand.

        ¶ 2.    In 2013, the State charged petitioner with two counts of grossly negligent operation

of a vehicle, death resulting, in violation of 23 V.S.A. § 1091(b). Under the terms of the plea

agreement, petitioner agreed to plead guilty to both counts in exchange for a sentence of six to

fifteen years, to serve.
       ¶ 3.    On February 27, 2014, at the change-of-plea hearing, the court first examined the

terms of the plea with the State and defense counsel, then proceeded to the following plea colloquy:

               COURT. Let’s talk about the charges then.

               Count I in Docket No. 74-2-13 alleges that you, . . . at North Troy
               on or about August 5th of 2012 operated a motor vehicle on a public
               highway in a grossly negligent manner, resulting in the death of
               Margaret Moran, a person other than the operator. This is a violation
               of Title 23 Section 1091b. It carries a maximum penalty of up to
               fifteen years in jail and a fine of up to 15,000 dollars or both.

               Do you understand the nature of this charge?

               PETITIONER. Yes, I do.

               COURT. Do you understand the maximum penalty you could
               receive should you be convicted?

               PETITIONER. Yes, I do.

               COURT. In Count II the State alleges that you, . . . at North Troy
               on or about August 5, 2012 operated a motor vehicle on a public
               highway in a grossly negligent manner resulting in the death of
               Edmund Moran, a person other than the operator. This is a violation
               of Title 23 Section 1091b. It’s the same charge we discussed in
               Count I. It carries the same penalty, up to fifteen years in jail and
               up to 15,000 dollars in fines or both.

               Do you understand the nature of that charge?

               PETITIONER. Yes.

               COURT. Now . . . , every charge is made up of essential elements.
               These are the key facts that the State has to prove during a trial
               beyond a reasonable doubt. Now, during a trial you do not have to
               prove anything. You can rely entirely on the presumption of
               innocence as your entire case. You can rely entirely on a failure of
               the State to prove a particular element as your entire case. The
               presumption of innocence stays with you throughout the trial in this
               matter; it never goes away, unless and until the jury decides
               unanimously that you are, in fact, guilty. When you plead guilty to
               a criminal charge you’re admitting the key facts, the essential
               elements.

               Do you understand that?

               PETITIONER. Yes, I do.

                                                 2
              COURT. Is that what you want to do here?

              DEFENDANT. Yes.

       After inquiring about petitioner’s mental state, the change-of-plea court continued with the

colloquy:

              COURT. Okay. Now the elements of these two offenses are the
              same, with the exception that one involves the death of Margaret
              Moran and the second count, the death of Edmund Moran. The
              elements here are that it was you who, on that date and at that place,
              that you operated something. The something is the next element, a
              motor vehicle. A motor vehicle means a car or a truck, a motorcycle,
              a van, a school bus, whatever it is, the things that we normally think
              of as powered by a motor that take you down or along the next
              element, a public highway.

              A public highway is a road or a street, parking lot, interstate,
              whatever, that is open to the general circulation of traffic at the time
              you were on it. This is alleged to have happened on Route 105. If
              other people could have driven on that on the day you were driving
              there, that would probably be a public highway.

              The next element is that you were driving in a grossly negligent
              manner. To drive in a grossly negligent manner means that your
              driving behavior, your manner of operating, showed a gross
              deviation from the standard of care that a reasonable person would
              have observed under similar circumstances.           As the court
              understands the State’s theory you were driving at an excessive
              speed of sixty-seven in a fifty zone, you had at least ten separate
              psychoactive or other medications or substances in your
              bloodstream, and you were left of center.

              Is that the State’s theory . . . ?

              STATE. I think there were actually eleven separate substances,
              Your Honor, so at least ten would be correct. She was travelling
              seventeen miles an hour over the speed limit, and she was
              approximately nine feet left of center when she struck the Morans’
              vehicle.

              COURT. Okay.

              So do you understand what it means to be driving in a grossly
              negligent manner?

              PETITIONER. Yes.

                                                   3
               COURT. And, [defense counsel], do you agree that there’s a factual
               basis for these two charges?

               DEFENSE COUNSEL. I do.

               COURT. All right.

               The final element, . . . is that your gross negligent operation of a
               motor vehicle on a public highway caused the death of Margaret
               Moran in Count I and the death of Edmund Moran in Count II. Do
               you understand what you’re pleading guilty to by entering these
               pleas today?

               PETITIONER. Yes.

               COURT. All right.

       ¶ 4.    The change-of-plea court then explained to petitioner that, by entering the plea

agreement, she was giving up her right to a trial; petitioner affirmatively waived her right to a trial.

The court concluded the colloquy by asking both the State and defense counsel whether the court

articulated a factual basis for the charges. Both attorneys agreed that a factual basis existed for the

two counts of grossly negligent operation, death resulting. Petitioner pled guilty to the charges,

and the court accepted her plea. At a subsequent sentencing hearing on April 2, 2014, the court

sentenced petitioner according to the terms of the plea agreement—six to fifteen years, to serve.

       ¶ 5.    Seven months later, on November 21, 2014, petitioner filed a pro se PCR petition.

As amended by assigned counsel, the petition alleged that, during the plea colloquy, petitioner

never actually admitted the factual elements of the crimes for which she was convicted, in violation

of Vermont Rule of Criminal Procedure 11(f). The State and petitioner filed cross-motions for

summary judgment.

       ¶ 6.    The PCR court granted the State’s motion for summary judgment, denied

petitioner’s cross-motion, and dismissed the PCR petition. In its analysis, the PCR court relied on

State v. Cleary, 2003 VT 9, 175 Vt. 142, 824 A.2d 509, to conclude that the colloquy “substantially

complied” with Rule 11(f). In reaching this conclusion, the PCR court noted that, at the outset of

                                                   4
the colloquy, the petitioner indicated that, by pleading guilty, she would be admitting to the truth

of the key facts and elements of the charges. Given this initial admission by petitioner—as well

as the ability of a lay person to comprehend the nature of the offenses and the change-of-plea

court’s detailed explanation of the factual circumstances supporting the charged offenses—the

PCR court determined that the colloquy was sufficient under Rule 11(f). This appeal followed.

       ¶ 7.    We review the PCR court’s summary judgment decision de novo and apply the

same standard as the trial court. In re Kirby, 2012 VT 72, ¶ 5, 192 Vt. 640, 58 A.3d 230 (mem.).

“Summary judgment is proper where there is no genuine issue of material facts and the movant is

entitled to judgment as a matter of law.” Id.; V.R.C.P. 56(a).

       ¶ 8.    Vermont Rule of Criminal Procedure 11 sets forth a series of substantive and

procedural rules to ensure that a defendant’s guilty plea is knowing and voluntary. State v. Yates,

169 Vt. 20, 25, 726 A.2d 483, 486 (1999). For example, Rule 11(d) requires the change-of-plea

court to determine, by addressing the defendant, that the plea is in fact voluntary. Id. at 25, 726

A.2d at 487; V.R.Cr.P. 11(d); see also V.R.Cr.P. 11(c) (requiring court to address defendant

personally and in open court to determine defendant understands, among other things, nature of

charge); V.R.Cr.P. 11(g) (setting forth procedural mechanism to implement Rule 11).

       ¶ 9.    Within this system, Rule 11(f) requires the change-of-plea court to ensure that the

defendant understands and admits to a factual basis for each element of the offenses charged. See

In re Bridger, 2017 VT 79, ¶ 22, __ Vt.__, __ A.3d. __; In re Dunham, 144 Vt. 444, 447-48, 479
A.2d 144, 146-47 (1984). By making this inquiry, the court ensures that a defendant’s plea is truly

voluntary and that a reviewing court has the ability to review the record. Bridger, 2017 VT 79,

¶ 22; In re Stocks, 2014 VT 27, ¶ 13, 196 Vt. 160, 94 A.3d 1143. Absent such an inquiry, a

defendant may not “completely understand the elements of the charge or realize that [he or she]

has a valid defense” and may enter a false guilty plea. Reporter’s Notes, V.R.Cr.P. 11(f); see

In re Miller, 2009 VT 36, ¶ 9, 185 Vt. 550, 975 A.2d 1226 (noting rule prevents false guilty pleas

                                                 5
in situations where, for example, defendant does not completely understand charge’s elements or

recognize defense). Rule 11(f) is distinct from the other subsections of Rule 11; thus, even if a

defendant knowingly and voluntarily enters into a plea, Rule 11(f) requires a court to

independently establish that a factual basis for the plea exists. See Stocks, 2014 VT 27, ¶ 13

(emphasizing “independent significance and purpose of the ‘factual basis’ inquiry”); Yates, 169

Vt. at 25, 726 A.2d at 487 (noting defendant’s understanding of charges is distinct from admission

providing factual basis for charges).

       ¶ 10.   While this case was pending, we clarified in Bridger that “an ‘adequate factual

basis’ sufficient to demonstrate voluntariness must consist of some recitation on the record of the

facts underlying the charge and some admission by the defendant to those facts.” 2017 VT 79,

¶ 22. There is no particular formula to satisfy this standard: a defendant may admit to the facts in

the course of the colloquy, a defendant may verbally confirm that a prosecutor’s description of the

facts was correct, or a defendant may describe the facts in his or her own words. Stocks, 2014 VT
27, ¶ 15. But a defendant must, in some manner, personally admit to the factual basis for the

charges. Compare id. ¶ 17 (reversing denial of summary judgment where petitioner “confirmed

his understanding of the charges but, apart from the actual guilty pleas themselves, admitted

nothing”), with In re Kivela, 145 Vt. 454, 459, 494 A.2d 126, 129 (1985) (finding no violation of

Rule 11(f) where charges were read to defendant and defendant admitted to acts underlying each

offense). “Substantial compliance” with the Rule 11(f) inquiry is not sufficient. Bridger, 2017
VT 79, ¶ 20.

       ¶ 11.   Here, the required personal admission did not occur. The change-of-plea court

began by generally describing the nature of the two charges, specifically listing the bare elements

and penalties for each charge. Petitioner indicated that she understood the nature of each charge,

that she knew each charge was composed of essential elements, and that a guilty plea signified

admission to the essential elements. Next, the court defined each element of the charges and

                                                 6
articulated the factual basis for each element. In the midst of this explanation, the court briefly

paused to ask petitioner whether she understood, “what it means to be driving in a grossly negligent

manner.” Petitioner affirmatively stated that she understood that element, but spoke no further.

The court then asked defense counsel whether a factual basis existed for the charges, and counsel

indicated that a basis existed. Later, the court asked defense counsel and the State whether a factual

basis existed for the charges; both replied in the affirmative.         At no time did petitioner

independently affirm that a factual basis existed for the charges she faced.

       ¶ 12.   These facts expose no meaningful distinction from Stocks. As in Stocks, the

change-of-plea court in this case “sufficiently described the elements of the charges against

petitioner, and the underlying facts alleged, and appropriately ensured that petitioner understood

the charges.” 2014 VT 27, ¶ 16. But, as in Stocks, the court never asked petitioner whether she

admitted to the charges or “sought any other admissions from [her] to support the conclusion that

the guilty pleas had a factual basis.” Id. ¶ 17. Instead, the court asked both defense counsel and

the State whether a factual basis existed. That is not sufficient under Rule 11(f); the rule’s

significance depends on a defendant’s understanding and agreement that a factual basis exists, not

defense counsel’s. Stocks, 2014 VT 27, ¶ 15; see also In re Dunham, 144 Vt. at 451, 479 A.2d at

148 (“The requirement of [Rule] 11(f) involves an understanding by the defendant that the conduct

admitted violates the law as explained to him by the court.” (emphasis added)). Here, petitioner

admitted to nothing apart from her actual guilty plea.

       ¶ 13.   We are not persuaded by the State’s arguments, which conflate the distinct

requirements of Rule 11. The State focuses on the change-of-plea court’s initial recitation of the

charges and the court’s broad definition of “essential elements” as “the key facts that the State has

to prove during a trial beyond a reasonable doubt.” The State points out that the court then said,

“When you plead guilty to a criminal charge you’re admitting the key facts, the essential elements.

Do you understand that?” According to the State, this question clearly spelled out to petitioner

                                                  7
“that, by entering a plea, she would be admitting she committed the specific acts alleged.” And,

because petitioner affirmatively indicated that she understood this statement, she knew that by

pleading guilty, she was admitting to the key facts that the court subsequently related.

       ¶ 14.   The State’s argument improperly suggests that a factual basis for the charges “can

be inferred from a knowing and voluntary guilty plea with no additional inquiry.” Stocks, 2014
VT 27, ¶ 20. This inference eliminates the independent significance of Rule 11(f) by equating a

defendant’s understanding of the law and the alleged facts underlying the charge with the

defendant’s admissions providing a factual basis for the charges against her. See Stocks, 2014 VT
27, ¶ 20 (“[A] defendant’s understanding of the charges and admissions providing a factual basis

for the charges are distinct requirements.”).

       ¶ 15.   Although we agree with the State that the change-of-plea court outlined each

element of the charges in great detail and recited the alleged facts that supported those charges,

those inquiries are distinct from the Rule 11(f) requirement that the court establish a factual basis

for the plea. To comply with this rule, after reciting the facts, the court merely had to ask

petitioner—not defense counsel—whether she admitted to the facts offered to support the charges

or some other equivalent question evincing petitioner’s admission that a factual basis existed. This

inquiry does not require the court to become defendant’s inquisitor, as the State maintains, but

simply obliges a court to seek the most basic admission required by Rule 11(f)—that is,

defendant’s personal acknowledgement that a factual basis exists for each element of the offenses

charged. See Bridger, 2017 VT 79, ¶ 22; In re Dunham, 144 Vt. at 448-49, 479 A.2d at 146-47.




        We do not address the State’s argument that the change-of-plea court substantially
complied with Rule 11(f) because, as described above, we held in Bridger that “ ‘substantial
compliance’ has no place in Rule 11(f) claims.” 2017 VT 79, ¶ 20.
                                               8
       ¶ 16.   We reverse the trial court’s denial of petitioner’s motion for summary judgment

and its award of summary judgment to the State.

       Reversed and remanded for entry of a judgment allowing petitioner to withdraw her plea.


                                               FOR THE COURT:



                                               Associate Justice


       ¶ 17.   EATON, J., concurring.        I concur in the result, mindful of this Court’s recent

decision in In re Bridger, 2017 VT 79, __ Vt. __, __ A.3d __. In Bridger, a majority of the Court

held that to satisfy Vermont Rule of Criminal Procedure 11(f), the trial court must conduct “an

inquiry that demonstrates the defendant’s admission to the facts as they relate to the law for all

elements of the charges.” Id. ¶ 21 (quotation and alteration omitted). Stated differently, there

must be “some recitation on the record of the facts underlying the charge and some admission by

the defendant to those facts.” Id. A defendant need not recite the factual basis himself or herself.

Id. The majority holds that for purposes of Rule 11(f), a defendant’s guilty plea does not constitute

“some admission by the defendant” to the facts underlying the criminal charge. See ante, ¶ 15

(citing In re Stocks, 2014 VT 27, ¶ 20, 196 Vt. 160, 94 A.3d 1143). But see United States v. Broce,

488 U.S. 563, 570 (1989) (explaining that by entering plea of guilty, accused states that “he did

the discrete acts described in the indictment” and he also admits “guilt of a substantive crime”);

North Carolina v. Alford, 400 U.S. 25, 32 (1970) (explaining that through guilty plea, defendant

admits that he committed crime charged against him, “even though there is no separate, express

admission by the defendant that he committed the particular acts claimed to constitute the crime

charged in the indictment”).

       ¶ 18.   With the Bridger standard in mind, I turn to the facts here. Petitioner was charged

with two counts of grossly negligent operation, death resulting, and one count of violating

                                                 9
conditions of release (VCR). She entered into a plea agreement with the State, pursuant to which

the VCR charge was dismissed and the parties agreed that the sentences for the two remaining

counts would be six-to-fifteen years to be served concurrently. The parties also agreed that

petitioner could never drive any motor vehicle at any time without prior court approval, which was

part of the reason that the State agreed to the proposed sentence. Petitioner’s attorney informed

the court that he had explored the possibility of a no-contest plea with the State, and he had also

discussed the difference between a no-contest plea and a guilty plea with petitioner. Counsel

informed the court that his client had agreed to plead guilty to take advantage of the plea agreement

with the State; without a guilty plea, the plea agreement was off the table.

       ¶ 19.   Among other things, the change-of-plea court explained to petitioner the elements

of the offenses, and that by pleading guilty to a criminal charge, she would be admitting the key

facts, the essential elements of the crime. Petitioner replied to the court that she understood that,

and that she wanted to do that. The elements of the crimes at issue were straightforward, and the

State explained its theory that petitioner was driving in a grossly negligent manner because she

had eleven separate psychoactive or other substances in her bloodstream, she was traveling

seventeen miles an hour over the speed limit, and she was approximately nine feet left of center

when she struck the victims’ vehicle. The court asked petitioner if she understood what it meant

to be driving in a grossly negligent manner, and she replied affirmatively. The court then asked

petitioner’s attorney if he agreed that there was a factual basis for the charges, and counsel agreed

that there was. The court later returned to the factual basis issue, after petitioner indicated that she

had no questions about anything that had been discussed. It asked the State if the court had

articulated the factual basis as presented by the State in the charges. The State responded that the

court had provided a satisfactory summary, and it also asked that the court refer to the detailed

report of a senior trooper, which provided some additional detail to support the gross negligent

operation. The court indicated that it would do so, and asked petitioner’s counsel again if he agreed

                                                  10
that, as a matter of law, there was more than an abundant factual basis for the grossly negligent

operation charges. Counsel again agreed that there was a factual basis. After several more

questions, petitioner indicated that she was ready to enter her pleas and she pled guilty to both

counts.

          ¶ 20.   Assuming that through her guilty plea, petitioner did not admit the discrete acts at

issue, petitioner here did not otherwise specifically admit that she had operated a motor vehicle on

a public highway, took multiple substances, greatly exceeded the speed limit, crossed the center

line and traveled almost ten feet into the victim’s lane of travel, and caused the death of two

individuals. Under the holding in Bridger, the change-of-plea court could not have satisfied itself

on this record that there was a factual basis for the two counts of grossly negligent operation to

which the petitioner pled guilty.

          ¶ 21.   Many of the concerns that drove my dissent in Bridger are equally present here.

First, the factual basis for these charges was overwhelmingly established on the record and

stipulated to twice by counsel in petitioner’s presence. Finding the absence of a factual basis here

elevates form over substance with no discernible benefit to the criminal justice process. At the

time this plea was taken, moreover, Vermont case law specifically held that an attorney could

stipulate to a factual basis on behalf of his or her client. See State v. Cleary, 2003 VT 9, ¶ 29, 175
Vt. 142, 824 A.2d 509 (finding sufficient factual basis based on admission of defendant’s attorney,

which in turn rested on portion of police officer’s affidavit); see also State v. Rienfenstahl, 172 Vt.
597, 599, 779 A.2d 675, 678 (2001) (mem.) (finding sufficient factual basis based on defense

counsel’s agreement that affidavit of probable cause provided factual basis for plea).

          ¶ 22.   It was not until Bridger, three years after the plea here, that the Court overruled

Cleary “to the extent that [it] relied upon “the ‘substantial compliance’ standard.” Bridger, 2017
VT 79, ¶ 20. Rienfenstahl was not explicitly overruled. Given this change in the law, the Court

should consider as a threshold matter whether the holding of Bridger should be retroactively

                                                   11
applied. See Teague v. Lane, 489 U.S. 288, 300, 310 (1989) (holding with respect to collateral

challenges to criminal convictions that “new constitutional rules of criminal procedure [announced

in case law] will not be applicable to those cases which have become final before the new rules

are announced,” and explaining that “a case announces a new rule if the result was not dictated by

precedent existing at the time the defendant’s conviction became final”); State v. White, 2007 VT
113, ¶ 11, 182 Vt. 510, 944 A.2d 203 (addressing retroactivity of Court’s decision in collateral

attack on criminal conviction and finding Vermont’s test in harmony with Teague test). “The

explicit overruling of an earlier holding no doubt creates a new rule.” Whorton v. Bockting, 549
U.S. 406, 416 (2007) (quotation omitted). I would not retroactively apply the holding of Bridger

here.

        ¶ 23.   While I continue to believe that Bridger was wrongly decided, I acknowledge that

a majority of the Court has adopted a standard that compels reversal here. Continuing to dissent

in similar cases adds nothing to the debate and would serve only to interfere with the orderly

operation of our docket by blocking resolution of Rule 11(f) cases by three-justice panels. I

therefore concur in the judgment and will do so in similar cases unless a majority forms to depart

from Bridger, as I hope that it will.

        ¶ 24.   I am authorized to state that Chief Justice Reiber joins this concurrence.



                                               Associate Justice




                                                 12